      Case 1:20-cv-12151-RWZ Document 2 Filed 12/02/20 Page 1 of 15



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                                                        CIVIL ACTION
                                                        DOCKET NUMBER

______________________________
SHARON RADFAR,                 )
          Plaintiff            )
                               )
V.                             )
                               )
JOHN CROWLEY,                  )          COMPLAINT
     CHIEF OF POLICE; and      )
OFFICER JASON FORD; and        )
LT. WILLIAM HALLISEY; and      )
OTHER AS YET UNNAMED           )
OFFICERS OF THE                )
BROCKTON POLICE DEPARTMENT;    )
INDIVIDUALLY AND IN THEIR      )
OFFICIAL CAPACITIES            )
CHIEF OF POLICE AND            )
POLICE LIEUTENANT, OFFICERS    )
OF THE CITY OF BROCKTON,       )
          Defendants           )
______________________________)



                                Parties

          1.    Sharon Radfar is a citizen of the United States.

          2.    John Crowley was at the time of the

transactions and occurrences alleged the Chief of Police of the

City of Brockton.

          3.    William Hallisey was at the time of the

transactions and occurrences alleged a Lieutenant and Supervisor

on the Brockton Police Department Internal Affairs Division.


                                   1
      Case 1:20-cv-12151-RWZ Document 2 Filed 12/02/20 Page 2 of 15



          4.     Jason Ford was time of the transactions and

occurrences alleged an officer on the Brockton Police Department

who had an involvement with the Plaintiff.

          5.     The City of Brockton is a municipal corporation;

being a government entity organized under the laws of the

Commonwealth of Massachusetts and subject to the duties and

requirements imposed by the U.S. Constitution and applicable

federal law.


                                 Facts

          6.     On December 3, 2017 Plaintiff received a telephone

call from Defendant William Hallisey in his capacity as an

internal affairs officer who identified himself as a “stress

officer” advocating for Defendant Ford in his relationship issues

with the Plaintiff in which he yelled at her and threatened her

in his behalf.

          7.     That same day, as Plaintiff learned sometime

later, Defendant Ford went to the Brockton District Court ex

parte and obtained an Abuse Prevention Order pursuant to M.G.L.

c. 209A against Plaintiff, by making false, misleading and

scurrilous statements which were damaging and humiliating to

Plaintiff to the court including but not limited to false

statements that he was placed in fear of imminent physical harm


                                   2
      Case 1:20-cv-12151-RWZ Document 2 Filed 12/02/20 Page 3 of 15



by Plaintiff.

          8.    In the subsequent days Plaintiff appeared at

a hearing.   Shortly thereafter the Court vacated the Abuse

Prevention Order but based on Defendant Ford’s ex parte and

false and misleading, damaging and humiliating statements about

Plaintiff obtained a Harassment Prevention Order pursuant to

M.G.L. c. 258e. After Defendant Ford’s false statements and

falsified and incomplete evidence presented to the court the

order was extended for one year.

          9.    Defendant Lt. Hallisey had initiated, assisted

with and conspired with Officer Ford and others to obtain entry

of the orders against Plaintiff. Lt. Hallisey had assisted other

officers in obtaining similar orders, which are designed to

protect survivors of domestic violence and actual acts of

stalking, threats and harassment, against women with whom they

had relationships in a pattern and practice manifesting gender

animus against women and misuse of court proceedings. Ford,

Hallisey and others made statements and engaged in actions

deriding Plaintiff’s National Origin and her gender.

          10.   The following year Officer Ford, Lt. Hallisey and

others made and caused others to make false, misleading and

humiliating and gender and ethnically biased statements about

Plaintiff in an attempt to deprive her of employment, destroy her

                                   3
      Case 1:20-cv-12151-RWZ Document 2 Filed 12/02/20 Page 4 of 15



career as a law enforcement officer, and cause her to be wrongly

charged with crimes in her home state of Virginia.

          11.   When Plaintiff moved to vacate the order obtained

by Ford and appeared at a hearing scheduled by the Court in mid

2018, Ford did not appear and the order was vacated.

          12. Defendants Ford and Hallisey’s campaign to destroy

Plaintiff’s career and her life and deprive her of her liberty

continued with statements to her employer, the federal Office of

Personnel Management and others throughout 2018.

          13.   Ford’s and Hallisey’s false, misleading, wrongful

and devastating campaign against Plaintiff followed Ford’s

pursuit of the Plaintiff in a relationship that included his

travel to her home state to accompany her at a family wedding in

the fall of 2017, his continued contact with the Plaintiff and

acceptance of more than $3,000.00 worth of donations from her to

a Wounded Warrior event in Brockton where he knew she intended to

deliver the items.

          14.    Ford and Hallisey falsely and maliciously

accused Plaintiff of misconduct and even crimes they knew she did

not commit. They used their status as law enforcement

officials to credit their false claims to the court, her

employer, and federal officials conducting a background

investigation of Plaintiff.

                                   4
      Case 1:20-cv-12151-RWZ Document 2 Filed 12/02/20 Page 5 of 15



            15.   Defendants Crowley and other unnamed Brockton

Police Officials were aware of Hallisey and Ford’s misconduct

toward Plaintiff and also were aware of the custom and practice

of Brockton Police Officers wrongly using court proceedings to

advance their personal interests in a gender biased manner and in

a manner that constituted an abuse of power. They were also aware

that the misconduct and abuse of power was in part rooted in

their National Origin bias. Said Defendants failed to train,

discipline or properly supervise them.

            16.   Defendants’ misconduct toward Plaintiff

contributed to the loss of her job and further directly caused

the deprivation of other career opportunities to which she was

entitled.

            17.   Plaintiff was humiliated, hurt and devastated by

the false claims Defendants wrongly used their positions to

advance against her and it had a profound impact on her career

and her daily life.

            18.   Defendants treated Plaintiff differently from

other similarly situated persons for impermissible reasons.

All Defendants treated this woman of Iranian descent differently

than they would have a man and a person of European descent to

her detriment due to their gender and National Origin animus.

            19.   As a result of the Defendants’ misconduct and

                                   5
      Case 1:20-cv-12151-RWZ Document 2 Filed 12/02/20 Page 6 of 15



violations of her Constitutional rights, Plaintiff has suffered

severe injuries and losses including but not to limited trauma,

loss of her position and her career as a police officer,

humiliation and opprobrium in the law enforcement community,

inability to pass a federal government background check and

great pain of body and mind that persists and interferes with her

ability to carry on her regular activities to this day.

          20.   In addition, Plaintiff has suffered damage to her

ability to maximize her potential earnings, and has

suffered substantial financial losses.

          21.   Defendants Crowley, Hallisey and as

yet unnamed officers all engaged in a custom and policy of

failing to train and discipline officers in providing proper

responses to domestic abuse and protection of constitutional

rights.

          22.   Defendants Crowley, Hallisey,       and as

yet unnamed officers engaged in a custom and policy of

protecting men who are members of the law enforcement fraternity

from the consequences of violating the law.

          23.   Defendants Crowley, Hallisey and as

yet unnamed officers showed a deliberate indifference to

the need for training, supervision, or discipline of Defendant

Ford and Other Unnamed Officers.

                                   6
      Case 1:20-cv-12151-RWZ Document 2 Filed 12/02/20 Page 7 of 15



                             Jurisdiction

            24.   This action arises under U.S.C.A. Const.Amend. 1,

U.S.C.A. Const.Amend. 4, U.S.C.A. Const.Amend. 5,U.S.C.A.

Const.Amen. 8, U.S.C.A. Const.Amend. 14, 42 U.S.C.A. s. 1983,

42 U.S.C.A. s. 1985(2) and (3), 42 U.S.C.A. 1986, the

Massachusetts Declaration of Rights, M.G.L.A. c. 12 s.11H-I, and

where a person alleges violations of her federal constitutional

rights in transactions and occurrences taking place within this

District.

                           Claims for Relief

  COUNT I.–EQUAL PROTECTION VIOLATIONS–Abuse of Authority Under
                           Color of Law

            25.   Plaintiff hereby realleges paragraphs 1-24 and

and incorporates the same by reference as if fully set forth in

this Count.

            26.   Defendants owed Plaintiff a duty to enforce the

protection of the laws equally pursuant to U.S.C.A. Const. Amend.5

and U.S.C.A. Const.Amend.14 guaranteeing persons equal protection

of the laws and equal enjoyment of the privileges and immunities of

citizenship.

            27.   Defendants Ford, Hallisey and unnamed officers

breached said duty by acting as agents to secure the vengeful

private interests of Ford and all wrongfully acted under color of


                                   7
       Case 1:20-cv-12151-RWZ Document 2 Filed 12/02/20 Page 8 of 15



law.   Defendant Hallisey initiated and assisted Ford in obtaining

an advantage over her in his civil proceedings they pursued

maliciously and in an abuse of process. As a result of Defendants'

intentional, reckless and willful violations of Plaintiff’s rights

under the Constitution of the United States and the Massachusetts

Declaration of Rights, Plaintiff has sustained emotional distress

due to the ordeal of being wrongly targeted and unlawfully harassed

and falsely and maliciously accused and subject to devastating

gender and National Origin stereotyping.          As a result

thereof Plaintiff continues to suffer great pain of body and mind.

Plaintiff has been deprived of her lengthy career, has been

deprived of her opportunity to assert her constitutional rights and

deprived the enjoyment of her substantive constitutional rights,

and Plaintiff has been and continues to be unable to carry on her

normal activities.

   COUNT II.–SELECTIVE PROSECUTION–Gender and National Origin

           28.   Plaintiff hereby realleges paragraphs 1-27 and

and incorporates the same by reference as if fully set forth in

this Count.

           29.   Defendants intentionally, wilfully, and recklessly

and repeatedly wrongly accused Plaintiff of misconduct and even

crimes, maliciously defamed her and abused process in a campaign to

humiliate Plaintiff although they knew she committed no acts of

                                    8
      Case 1:20-cv-12151-RWZ Document 2 Filed 12/02/20 Page 9 of 15



misconduct nor crimes, and had not placed Defendant Ford in fear

although he and they falsely stated that she had, for the

impermissible reasons of gender bias and National Origin bias.

          30.   Defendants' repeated selective enforcement of the

law for the benefit of Ford and as his agents violated Plaintiff’s

rights to equal protection of the laws and the privileges and

immunities of citizenship enumerated in U.S.C.A. Const.Amend. 5 and

U.S.C.A.Const.Amend.14.

                        COUNT III.–DEFAMATION

          31.   Plaintiff hereby realleges paragraphs 1-20 and 27-29

and incorporates the same by reference as if fully set forth in

this Count.

          32.   Defendants indicated to Plaintiff’s employer,

federal background investigators and others that she had committed

abusive, threatening and even criminal acts and that she was

mentally impaired and unfit to obtain a security clearance and for

her chosen and previous lengthy career in law enforcement.

          33.   Defendants knew Plaintiff had not violated any laws,

abused or placed in fear Ford, nor committed any crime, nor was she

mentally impaired or unfit for a security clearance or her work in

law enforcement.

          34.   Said conduct was defamatory per se.

          35.   Plaintiff suffered grievous injury to her reputation

                                   9
     Case 1:20-cv-12151-RWZ Document 2 Filed 12/02/20 Page 10 of 15



and loss of her ability to earn a living and great pain of mind and

body that continues to this day as a result of Defendants' conduct.

As a result Plaintiff has been unable to carry on her normal

activities.

              COUNT IV.–MASSACHUSETTS CIVIL RIGHTS ACT

          36.   Plaintiff hereby realleges paragraphs 1-35 and

and incorporates the same by reference as if fully set forth in

this Count.

          37.   Defendant Hallisey called Plaintiff on the

telephone, identified himself as police brass but not internal

affairs though that was his position, and advocated for Ford’s

private interests in the relationship between the two and yelled at

and threatened her. Defendant Ford had also threatened Plaintiff

with personal and reputation destruction.

          38.   Defendants by their conduct deprived Plaintiff of

her rights under the Massachusetts Declaration of Rights and

the United States constitution by means of intimidation and

coercion. Defendants endeavored to interfere with her right to

travel to the Commonwealth as well as her right to her employment

and her right to privacy.

          39.   Plaintiff is entitled to injunctive relief,

damages, attorneys fees and other relief pursuant to M.G.L.A. c. 12

s.11H-I because Defendants engaged in said threats, coercion and

                                  10
     Case 1:20-cv-12151-RWZ Document 2 Filed 12/02/20 Page 11 of 15



intimidation under color of law in violation of said statute and 42

U.S.C.A.§ 1983.

      COUNT V.–INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

          40.     Plaintiff hereby realleges paragraphs 1-39 and

and incorporates the same by reference as if fully set forth in

this Count.

          41.     Defendants' acts and omissions constituted

outrageous conduct and intentionally inflicted emotional distress

upon Plaintiff.

          42.     As a direct and proximate cause of said misconduct,

Plaintiff suffered at the time and continues to suffer

stomach disturbances, weight loss, nightmares, anxiety and a fear

of police officers.

     COUNT VI.–DELIBERATE INDIFFERENCE TO NEED FOR TRAINING

          43.   Plaintiff hereby realleges paragraphs 1-23, 25-42

and incorporates the same by reference as if fully set forth in

this Count.

          44.   Defendants Crowley’s, Hallisey’s, other unnamed

officer’s acts and omissions demonstrate deliberate indifference to

the need for training, supervision and discipline of Defendants

Hallisey, Ford and Other Unnamed Officers which caused the

Plaintiff to sustain the deprivations of her constitutional rights

and suffer the grievous injuries described in this Complaint when

                                  11
     Case 1:20-cv-12151-RWZ Document 2 Filed 12/02/20 Page 12 of 15



said officers engaged in the misconduct alleged throughout this

Complaint.

             COUNT VII–CONSPIRACY TO VIOLATE CIVIL RIGHTS

           45.   Plaintiff hereby realleges paragraphs 1-44 and

and incorporates the same by reference as if fully set forth in

this Count.

           46. Plaintiff was intimidated, threatened and

coerced not to offer testimony or assert her position in a case

in which she was a witness and a party by the misconduct of two

or more of the Defendants, and further two or more of the

Defendants conspired for the purpose of impeding, hindering,

obstructing, or defeating, the due course of justice in the

Commonwealth of Massachusetts, with intent to deny to Plaintiff

the equal protection of the laws.

           47.   Defendants thereby conspired to deprive Plaintiff

of her constitutional rights in violation of 42 U.S.C.A. §1985(2)

and (3).

           48.   Plaintiff has suffered lasting emotional

and physical harm and a continuing deprivation and damage to

of her financial interests as a result.

COUNT VIII--REFUSAL TO PREVENT WRONGS COMMITTED AGAINST PLAINTIFF

           49.   Plaintiff hereby realleges paragraphs 1-48 and

and incorporates the same by reference as if fully set forth in

                                  12
     Case 1:20-cv-12151-RWZ Document 2 Filed 12/02/20 Page 13 of 15



this Count.

            50. Defendants knew of the wrongs they each and

severally were committing against Plaintiff.

            51.   Said Defendants, knowing of and having the power

to prevent or aid in the prevention of said wrongs, refused to

do so.

            52.   As a result of their refusal to prevent said

wrongs, incurred liability pursuant to 42 U.S.C. §1986.

                     COUNT VIII.-ABUSE OF PROCESS

            53.   Plaintiff hereby realleges paragraphs 1-25 and

incorporates them as if fully set forth herein.

            54. Defendants Ford and Hallisey knew Ford was not

entitled to an Abuse Prevention Order against Plaintiff and

despite his knowledge, falsely and maliciously filed a Complaint

for Protection from Abuse seeking such an order. Hallisey and

Ford also know Ford was not entitled to a Harassment Prevention

Order yet despite that knowledge falsely and maliciously sought

such an order.

            55.   Defendants advanced knowingly false claims

with the ulterior motive of engaging in discrimination and

exacting revenge against Plaintiff and destroying her career and

her life.

            56.   Said misconduct by Defendant Ford caused Plaintiff

                                  13
     Case 1:20-cv-12151-RWZ Document 2 Filed 12/02/20 Page 14 of 15



incur legal fees and to suffer humiliation, embarrassment,

anguish and to cause her reputation in the community and with her

employer to suffer such that she lost her job and then was

deprived of the opportunity to obtain a position with the federal

government thereby irretrievably interfering with her career.

                        Demands for Judgment

            Plaintiff respectfully demands a trial by jury

on all issues to the full extent provided by law.

            WHEREFORE Plaintiff, Sharon Radfar, prays      for

judgment:

            1.   Granting Injunctive and Declaratory Relief;

            2.   Awarding Plaintiff compensatory damages, with

interest;

            3.   Awarding Plaintiff punitive damages;

            4.   Awarding Plaintiff her costs, including

reasonable attorneys fees, pursuant to 42 U.S.C.A. s. 1983 and

M.G.L.A. c.12 s.11I.

            5.   Granting such other and further relief as the

Court may deem just and proper.




                                  14
     Case 1:20-cv-12151-RWZ Document 2 Filed 12/02/20 Page 15 of 15



                                       Respectfully submitted,

                                       Sharon Radfar
                                       By her attorney
Dated: December 2, 2020
                                       s/Elizabeth M. Clague
                                       ______________________________
                                       Elizabeth M. Clague
                                       Attorney for the Plaintiff
                                       The Kennedy Building
                                       142 Main Street, Suite 304
                                       Brockton, MA 02301
                                       (508) 587-1191
                                       BBO# 632341




                                  15
